Title: To Benjamin Franklin from Ferdinand Grand, 10 February 1781
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


Monsieur
Paris ce 10 fevr. 1781
J’ai lhonneur de vous renvoyer sous ce pli une traite du Loan office de 90 l.t. pour que vous aiez la bonté de l’accepter, lomission du nom de la Personne à qui la traite appartenoit n’est pas un Motif de refus suffisant.
Vous acceptez tous les Jours des traites dont les endossemens sont en blanc, ce qui revient au même; parceque rien n’est plus ordinaire dans le Commerce que de les remplir soi même dans lequel cas les Personnes sur qui les traites sont faites sont obligé d’accepter, ou ne scauroient donner d’autre raison pour le protest, que leffet est mal acquis ou faux, & le contraire etant prouvé on est contraint aux fraix d’Usage qui sont considerables en Amerique.
Jai lhonneur d’etre avec la plus haute Consideration Monsieur Votre très humble & très obeiss Servr.
Grand
 
Notations: End. J Passmone(?) [in margin of first sentence:]
No 1044
